DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (1,762,031).
Roberts discloses the invention including:
Claim 1; a first lever 11 having a cup 16 being integrated therein wherein said cup is configured to receive a lemon; a blade 18 being fixed in said cup wherein said blade is configured to slice the lemon when the lemon is urged downwardly in said cup; and a second lever 10 being pivotally coupled to said first lever, second lever having a plunger 14 being integrated therein, said second lever being positionable in a closed position having said second lever lying on said first lever wherein said plunger is configured to compress the lemon into said cup, said second lever being positionable in an open position (see Fig. 1) having said second lever extending away from said first lever.
Claim 2; wherein said first lever has a first end, a second end and an outer surface extending therebetween, said outer surface having a top side and a bottom side, said cup having an outer wall and an upper edge defining an opening into said cup, said cup being oriented such that said upper edge lies on a plane being coplanar with said top side of said outer surface of said first lever, said outer wall having a lower side, said lower side being spaced downwardly from said bottom side of said outer surface of said first lever, said cup being positioned closer to said second end than said first end of said first lever, said second end being split into a yoke (see Fig. 1 and 3).
Claim 3; wherein said outer wall has a plurality of holes (see Fig. 3) each extending therethrough wherein each of said holes is configured to facilitate juice from the lemon to pass therethrough, each of said holes being located on said lower side of said outer wall, each of said holes being aligned with an apex (see Fig. 4) of said outer wall with respect to said upper edge.
Claim 5; wherein said second lever has a primary end, a secondary end and a topmost surface extending therebetween (see Fig. 2), said secondary end being pivotally coupled  (see Fig. 1) to said second end of said first lever, said primary end being aligned with said first end of said first lever when said second lever is positioned in said closed position, said second lever extending away from said first lever along a line being coextensive with said line extending through said first end and said second end of said first lever when said second lever is in said open position (see Fig. 1).

Allowable Subject Matter
Claim 10 is allowed.
Claims 4 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724